                                                                        90 Park Avenue
                                                                      New York, NY 10016
                                                                212-210-9400 | Fax: 212-210-9444
Natalie C. Clayton                                                   Direct Dial: 212-210-9573                                  Email: natalie.clayton@alston.com

                                                                      March 19, 2020

Via ECF
The Honorable Stephen I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722
            Re: Signify North America Corporation et al., v. Satco Products, Inc.,
                Case No. 2:19-cv-06125-JMA-SIL
Dear Judge Locke:
       Pursuant to the Scheduling Order dated March 17, 2020, we write on behalf of Plaintiffs
Signify North America Corporation and Signify Holding B.V. to request a copy of the transcript of
today’s telephonic status conference.
                                                                               Respectfully submitted,
                                                                               /s/ Thomas W. Davison
                                                                               Natalie C. Clayton (4409538)
                                                                               Stephen Yang (5123492)
                                                                               Ravi Shah (5720149) (admitted pro hac vice)
                                                                               ALSTON & BIRD LLP
                                                                               90 Park Avenue
                                                                               New York, NY 10016-1387
                                                                               Telephone: (212) 210-9400
                                                                               Email: natalie.clayton@alston.com
                                                                               Email: stephen.yang@alston.com
                                                                               Email: ravi.shah@alston.com
                                                                               Adam D. Swain (admitted pro hac vice)
                                                                               Thomas W. Davison (admitted pro hac vice)
                                                                               Emily M. Grand (admitted pro hac vice)
                                                                               ALSTON & BIRD LLP
                                                                               950 F. Street, NW
                                                                               Washington, D.C. 20004-1404
                                                                               Telephone: (202) 239-3300
                                                                               Email: Adam.Swain@alston.com
                                                                               Email: Tom.Davison@alston.com
                                                                               Email: Emily.Grand@alston.com
                                                                               Counsel for Plaintiffs Signify North America
                                                                               Corporation and Signify Holding B.V.
cc: Counsel of Record (via ECF)


            Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
